


EXHIBIT 10.1




AMENDMENT TO CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT AND NOTE




WESTMINSTER PHARMACEUTICAL, LLC




THIS FIRST AMENDMENT TO THE CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT AND
NOTE (the “Amendment”) is executed as of this 2nd day of June, 2016 (“Effective
Date”) by and among WESTMINSTER PHARMACEUTICAL, LLC, a Delaware limited
liability Company (the “Company”), TRXADE GROUP, INC., a Delaware corporation
and parent to the Company, (the “Parent”), and Gajan A. Mahendiran and Amudha
Mahendiran (collectively, the “Purchaser”).       




W I T N E S S E T H




WHEREAS, in October 2015, the Company, Parent and Purchaser entered into that
certain Convertible Promissory Note Purchase Agreement (the “Note Purchase
Agreement”), together with the Note Agreement (each a “Note” and collectively
the “Notes”) and Warrant Agreement (“Warrant”) referenced in the Note Purchase
Agreement for an aggregate total loan amount of $950,000.




WHEREAS, the Company and Parent desire to increase Maturity Date under each of
the Notes;




WHEREAS, in order to induce Purchaser to extend the Notes, the Company and the
Purchaser are willing to make amendments to the Note Purchase Agreement and the
Notes to make the principal and interest under the outstanding Notes secured;




NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:




1.

Amendments to the Note.  The following amendment is hereby made to the Notes:
 The Maturity Date, as defined under Section 1 of each of the Notes, is now
changed from “three years” to “four years.”




2.

Grant of Security Interest.  As a condition for Purchaser to agree to extend the
term of the Notes contemplated herein, the Company and the Parent hereby grant
to Purchaser a security interest in all their property, tangible and intangible,
including but not limited to: all accounts, now existing or subsequently
arising; all contract rights of Parent and the Company, now existing or
subsequently arising; all accounts receivable, now existing or subsequently
arising; all chattel paper, documents, and instruments related to accounts; all
intellectual property, inventory, furniture, fixtures, equipment, and supplies
now owned or subsequently acquired; and the proceeds, products, and accessions
of and to any and all of the foregoing (the "Collateral"). This security
interest is granted to secure the debt evidenced by the Notes and all costs and
expenses incurred by Purchaser in the collection of the debt.  Purchaser, in its
discretion, may file one or more financing statements under the Florida Uniform
Commercial Code and any other states where the Collateral of the Company and/or
Parent is held (such as Mississippi), naming Purchaser as a debtor and secured
party as secured party and indicating the Collateral specified in this Amendment




3.

Limited Effect.  Except as amended hereby, the Note Purchase Agreement, the
Note, and the Warrant shall remain in full force and effect, and the valid and
binding obligation of the parties thereto.  




4.

Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, have caused this First Amendment to
Convertible Promissory Note Purchase Agreement and Note to be duly executed and
delivered as of the date first written above.




COMPANY: WESTMINSTER PHARMACEUTICAL, LLC.




By: Suren Ajjarapu. Chief Executive Officer




Suren Ajjarapu. Chief Executive Officer

WESTMINSTER PHARMACEUTICAL, LLC, 1115 Gunn Hwy., Odessa, Florida 33556




PARENT: TRXADE GROUP, INC.




By: Suren Ajjarapu. Chief Executive Officer




Suren Ajjarapu. Chief Executive Officer

TRXADE GROUP, INC., 1115 Gunn Hwy., Odessa, Florida 33556




PURCHASER:




By: Gajan A. Mahendiran and Amudha Mahendiran

Gajan A. Mahendiran and Amudha Mahendiran


Address:

______________________________________

______________________________________

______________________________________


















